982 F.2d 525
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Roger L. ALLISON;  Matt Puckett; William R. Czapanskiy;Deborah Czapanskiy, Appellants,v.Clayton YEUTTER, Secretary, United States Department ofAgriculture (USDA);  Laverne Ausman, National Administratorof the Farmers Home Administration (FmHA);  Keith Bjerke,National Administrator of the Agricultural Stabilization andConservation Service (ASCS), Appellees.
No. 92-1820.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 16, 1992.Filed:  November 20, 1992.

Before FAGG, Circuit Judge, ROSS, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Appellants seek reversal of the February 10, 1992 order of the District Court1 denying their motion for attorney fees under 28 U.S.C. § 2412.  The court ruled that they were not prevailing parties in the underlying litigation,  see Allison v. Madigan, 951 F.2d 869 (8th Cir. 1991), for not only did they lose the case on the merits, but also their suit was not a "necessary and important factor" in bringing about remedial actions by the government.   Hendrickson v. Branstad, 934 F.2d 158, 161 (8th Cir. 1991) (quoting  United Handicapped Fed'n v. Andre, 622 F.2d 342, 346 (8th Cir. 1980)).


2
The gravamen of this appeal is appellants' claim that the District Court erred in holding that their lawsuit was not a catalyst for changes in FmHA's administrative offset procedures.  We reject this claim.  Having carefully considered the briefs of the parties and the record on appeal, we conclude that the District Court applied the correct legal standards, that none of the court's factual findings is clearly erroneous, and that the court did not abuse its discretion in denying the motion for attorney fees.


3
The order of the District Court is summarily affirmed.  See 8th Cir.  R. 47B.



1
 The late Honorable Edward J. Devitt, Senior United States District Judge for the District of Minnesota